But the Court said,
that under these Sort of Orders from the Proprietor’s Officers, a great Part of the Province had been settled, and that for the general conveniency they had been heretofore allowed to be given in Evidence, and particularly in M'Dowall’s Case. In that Case, last April Term, a Letter from Richard Peters Secretary of the Land-Office, to the same Effect as the above, was allowed; and the Letter in this Case was accordingly ruled to be given in Evidence.
A Plot of a Survey made in pursuance of the above Letter, in Isaac Taylor’s own hand Writing, with a Note at the bottom thus “fur. 9ber 10. 1720,” and in the Body of it, the Words “William Willis 400 Acres,” not returned into the Surveyor General’s or Secretary’s Office, but found among Isaac Taylor’s Land Papers, many Years after his Death, was allowed to be given in Evidence, against a regular Warrant and Survey posterior to the above; a Settlement and Possession being proved to have been made, the first Survey amounting to an Impropriation, and the Land Office appearing to have been shut between the Years 1718 and 1732.
N. B. On an Appeal to the King and Council, the Judgment of the Supreme Court was affirmed.